Title: Thomas Jefferson’s Notes on the Peacock Plow, October 1814
From: Jefferson, Thomas
To: 


          Smallest Peacock plough.
          
            
              beam. 
              4 f–5.Ilong, breadth vertical 3.I ¼
            
            
              
              thickness horizontal 2½
            
          
          
            
              height of beam from 
               ground behind 12¼
            
            
              
              before 15½ I.
            
          
          
          length of handles 4.f.
          their opening at top 21.I.

          angle of their elevation from the horizontal line 33°
               
          
          thickness of iron mould board ⅜ + 1/16 
          
          
            
              share & bar 
               
            
            
              mould board
              
            
          
          the mould board as it sets on the share leaves a cutting margin of 3.I. behind, i.e. at the tip of the wing and 2½ I. broad at the toe of the mould board of course the block of which it is formed is but 6¾ wide at bottom. it is 2 f long & 10.I. high. and must be 11 I. wide at top. the heel of the mould board is 8¾ from the left side of the bar, it’s hinder and upper tip is 13 I. from the perpend. of the left side of the bar. it’s cast therefore is 4¼  
          
          1814. Oct. these mould boards cast for me at Richmond weigh 18℔ 2.oz.
          
        